Opinion issued May 19, 2015.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00975-CV
                           ———————————
                           JAMES FAILS, Appellant
                                        V.
   BERNICE YOST SPECIAL CONSERVATOR FOR GEORGIA COX,
                         Appellee


                    On Appeal from the Probate Court No 3
                            Harris County, Texas
                      Trial Court Case No. 412,338-401


                             MEMORANDUM OPINION

      This is an appeal from the trial court’s temporary injunction order signed

November 20, 2014. On March 5, 2015, the trial court signed an order vacating

the November 20, 2014 order. On April 9, 2015, we issued a notice of intent to

dismiss, providing the parties 10 days to respond and explain why the appeal is not
moot. No party responded to the notice. Accordingly, we dismiss the appeal as

moot. See TEX. R. APP. P. 42.3(c); 43.2(f). We dismiss any pending motions as

moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Huddle, and Lloyd.




                                        2